STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

SRG    BATON       ROUGE      II,      L. L. C.                                  NO.     2021    CW   1545


VERSUS


PATTEN/ JENKINS              BR    POPEYE'    S,                                 FEBRUARY       14,   2022
L. L. C.




In    Re:          Patten/ Jenkins                 BR     Popeye'   s,     L. L. C.,      applying       for

                   supervisory              writs,         19th     Judicial           District       Court,
                   Parish         of   East   Baton       Rouge,    No.    579391.




BEFORE:            McCLENDON,           WELCH,      AND    THERIOT,       JJ.


        WRIT       DENIED.


                                                          PMC

                                                          JEW
                                                          MRT




COURT       OF   APPEAL,          FIRST    CIRCUIT




     NDEPU7Y C E K OF COURT
                 FOR   THE   COURT